Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 29, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  133799(35)                                                                                           Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  DOUGLAS MAURICE ROGERS,                                                                                             Justices
           Plaintiff-Appellant,
  v       	                                                         SC: 133799
                                                                    COA: 273287
                                                                    Ingham CC: 06-000476-AA
  MICHIGAN DEPARTMENT OF
  CORRECTIONS,

           Defendant-Appellee.                    


  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s July 30, 2007
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 29, 2007                   _________________________________________
         d1119                                                                 Clerk